ACCEPTED
                                                                                   14-15-00083-CR
                                                                   FOURTEENTH COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                              8/11/2015 3:08:25 PM
                                                                             CHRISTOPHER PRINE
                                                                                            CLERK

                           Cause No. 14-15-00083-CR

                    IN THE COURT OF APPEALS           FILED IN
                                               14th COURT OF APPEALS
                            FOR THE               HOUSTON, TEXAS
              FOURTEENTH JUDICIAL DISTRICT OF TEXAS
                                               8/11/2015 3:08:25 PM
                          AT HOUSTON           CHRISTOPHER A. PRINE
                                                                  Clerk


                               MASHOOD UDDIN,
                                  Appellant

                                          v.

                            THE STATE OF TEXAS,
                                  Appellee.


                      Appeal from Cause No. 1420756
                        In the 179th District Court of
                            Harris County, Texas
             ______________________________________________

            APPELLANT’S MOTION FOR EXTENSION OF TIME
                             TO FILE BRIEF
             _______________________________________________


    TO THE HONORABLE JUSTICES OF THE FOURTEENTH DISTRICT
COURT OF APPEALS:

      Appellant, MASHOOD UDDIN, by and through his Counsel of Record,

CARMEN ROE, files this Motion to Extend Time to File Brief For Appellant and in

support shows this Court the following:
                                             I.

      Appellant was convicted in 179th District Court of Harris County, Texas, in Cause

No.1420756, for the offense of aggravated kidnapping. Punishment was assessed at

eight (8) years in the Texas Department of Criminal Justice.

                                             II.

      The Reporter’s Record was filed on March 19, 2015 and the Clerk’s Record was

filed on May 13, 2015. The Appellant’s brief is due on August 11, 2015.

                                            III.

      Appellant requests a final extension of thirty (30) days until September 10, 2015

to file its brief. Counsel requests the additional time to file its brief because the

following briefs are due in the next thirty (30) days: State v. Brent Dalton, State v.

Jordan Nichols, and State v. Andreas Marcopoulos. For these reasons, Counsel has been

unable to submit the Appellant’s Brief on the due date and hereby requests an extension

of time.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable

Court extend the time for filing Appellant’s Brief until September 10, 2015.
                                       RESPECTFULLY SUBMITTED,

                                       /s/ Carmen Roe
                                       _________________________________
                                       CARMEN ROE
                                       CARMEN ROE LAW FIRM
                                       SBN: 24048773
                                       440 Louisiana, Suite 900
                                       Houston, Texas 77002
                                       713.236.7755 Phone
                                       713.236.7756 Fax
                                       carmen@carmenroe.com
                                       ATTORNEY FOR APPELLANT



                          CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing was served to the

Harris County District Attorney, Appellate Division, 1201 Franklin Street, Houston,

Texas 77002, on August 11, 2015.



                                             /s/ Carmen Roe
                                             _____________________________
                                             CARMEN ROE